Exhibit JCPENNEY COMMENCES TENDER OFFER FOR 8% NOTES DUE MARCH 1, 2010 PLANO, Texas, April 14, 2009 J. C. Penney Company, Inc. (NYSE: JCP) (the “Company”), as co-obligor on the Notes (as defined below), and J. C. Penney Corporation, Inc. (a wholly owned subsidiary of the Company, and together with the Company, “J. C. Penney”), as issuer of the Notes, announced today the commencement of a tender offer to purchase up to $200 million aggregate principal amount of the outstanding 8% Notes due March 1, 2010 (CUSIP No. 708) (the “Notes”) upon the terms and subject to the conditions set forth in the Offer to Purchase, dated as of April 14, 2009, and the accompanying Letter of Transmittal (together, the “Offer Documents”).The Notes are listed on the New York Stock Exchange under the symbol “JCP 10.” Certain Information Regarding the Tender Offer The tender offer commenced today and will expire at 11:59 p.m., New York City time, on May 11, 2009, unless extended or earlier terminated (such date and time, as the same may be extended or earlier terminated, the “Expiration Date”).Holders of Notes that validly tender and do not validly withdraw their Notes on or before 5:00 p.m., New York City time, on April 27, 2009, unless extended (such date and time, as the same may be extended, the “Early Tender Date”) will be eligible to receive the Total Tender Offer Consideration, which is equal to $1,010 per $1,000 principal amount of any Notes accepted for purchase pursuant to the Offer Documents.Holders of Notes that validly tender their Notes after the Early Tender Date but on or prior to the Expiration Date will be eligible to receive the Tender Offer Consideration, which is equal to the Total Tender Offer Consideration minus an early tender premium of $30 per $1,000 principal amount of any Notes accepted for purchase pursuant to the Offer Documents. Barclays Capital Inc., Banc of America Securities LLC and J.P. Morgan Securities Inc. are acting as dealer managers for the tender offer.Questions regarding the tender offer may be directed to Barclays Capital Inc. at (800) 438-3242 (toll-free) or (212) 528-7581 (collect). D.F.
